COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


WASHINGTON GAS LIGHT COMPANY
                                                             MEMORANDUM OPINION*
v.     Record No. 1618-03-4                                       PER CURIAM
                                                                OCTOBER 14, 2003
NADINE THOMPSON


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

              (Robert B. Evans, on briefs), for appellant.

              (Manuel R. Geraldo; Robinson & Geraldo, on brief), for appellee.


       Washington Gas Light Company (employer) contends that the Workers' Compensation

Commission (1) arbitrarily disregarded the deputy commissioner's admonishments to Nadine

Thompson concerning her credibility; (2) failed to articulate a basis for reversing the deputy

commissioner's credibility determination; and (3) ignored the expert opinion of Dennis L. Hart

that Thompson's job tasks did not involve ergonomic stressors and that no data supported an

association between her multiple complaints and specific job tasks. Upon reviewing the record

and the parties' briefs, we conclude that this appeal is without merit. Accordingly, we summarily

affirm the commission's decision. Rule 5A:27.1




       * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          The issues set forth above constitute the "Questions Presented" by employer in its
opening brief for consideration by this Court. Any additional issues or arguments raised in the
appellee's brief or in employer's reply brief that do not specifically address the questions
presented by employer in its opening brief are not relevant to this appeal and will not be
addressed by this Court.
                                                 I.

       The deputy commissioner's August 20, 2002 opinion does not contain any specific

recorded observations regarding Thompson's credibility.

                       When the full commission reviews a deputy
               commissioner's findings of credibility, it must first consider the
               basis of those findings. If the deputy commissioner's finding of
               credibility is based, in whole or in part, upon the claimant's
               appearance and demeanor at the hearing, the commission may have
               difficulty reversing that finding without recalling the witness. A
               specific recorded observation of a key witness's demeanor or
               appearance in relation to credibility is an aspect of the hearing that
               the commission may not arbitrarily disregard. However, if the
               deputy commissioner's determination of credibility is based upon
               the substance of the testimony rather than upon the witness's
               demeanor, such a finding is as determinable by the full
               commission as by the deputy.

Kroger Co. v. Morris, 14 Va. App. 233, 236, 415 S.E.2d 879, 880-81 (1992) (citations omitted).

       Employer cites no authority for its contention that the deputy commissioner's

admonishments to Thompson during the hearing regarding the manner in which she was

responding to questions constituted an explicit credibility determination that could not be

arbitrarily reversed by the commission. The argument lacks merit.

                                                II.

       The commission's opinion contains a lengthy recitation of Dr. Hart's findings and

opinions. Thus, the record permits the reasonable inference that the commission considered that

evidence in rendering its decision. Accordingly, we hold that employer's argument that the

commission arbitrarily ignored Dr. Hart's expert testimony lacks merit.

       As fact finder, the commission was entitled to believe Thompson's testimony, to accept as

persuasive the opinions of Drs. Joseph Liberman and Rida N. Azer, and to give little probative

weight to Dr. Hart's findings. The testimony of Thompson and her supervisor, Michael




                                              -2-
O'Malley, and the opinions of Drs. Liberman and Azer constitute credible evidence to support

the commission's decision.

       For these reasons, we affirm the commission's decision.

                                                                                  Affirmed.




                                           -3-